Per Curiam:

This is a review of the findings and recommendations of the Board of Commissioners of Grievances and Discipline in which they recommend that the respondent, Kenneth Burr a member of the Bar of this State, be publicly reprimanded because of professional misconduct.
The complainant charged the respondent with misconduct in three particulars. The first count charged the respondent with failing to satisfy a mortgage until ten months after he had received the money from his client; the second count charged the giving of a check in settlement of a case without having sufficient funds in the bank; the third, a charge of a fee for services which were not required. The respondent admitted the charges made against him and argues that all of them occurred in late 1969 and 1970 when he first began his practice, and that no loss was suffered by anyone as all payments were made promptly upon being called to his attention, prior to the commencement of these proceedings.
The Board recommended a public reprimand, and at the same time, commended Burr, stating that they were impressed and appreciative of his co-operative attitude and his candid manner.
Further review of the record would serve no useful purpose. The admitted acts of the respondent constituted a breach of his duty and responsibility to his clients.
This Court agrees that the acts of the respondent warrants disciplinary action, and that his conduct justified the *86recommendation of the Board that 'he be- publicly reprimanded.
Accordingly, the respondent, Kenneth Burr, stands publicly reprimanded by this Court for his acts of professional misconduct.